                Case 2:20-cr-00086-RAJ Document 84 Filed 12/02/20 Page 1 of 3



                                                           HONORABLE RICHARD A. JONES
1
2
3
4
5                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
6                                      AT SEATTLE
7
     UNITED STATES OF AMERICA,                            No. CR20-00086-RAJ
8
                             Plaintiff,
9        v.
10                                                        ORDER TO SHOW CAUSE
     JUSTIN ERIN CRITCHELL,
11
12                           Defendant.
13
14
              This matter comes before the Court sua sponte. As the COVID-19 outbreak has
15
     spread throughout the world over the last year, claiming over 267,000 lives in the United
16
     States alone, criminal trials and proceedings across the country have been upended. As
17
     courts monitor the trajectory of COVID-19 cases locally, they must constantly reassess
18
     their ability to balance the rights of criminal defendants with the rights of participants in
19
     criminal jury trials, as well as the health risks imposed on all.
20
              Over the last two months, King County has experienced a swift uptick in the
21
     number of coronavirus cases with a 7-day average of about 140 daily cases in early
22
     October to a peak average of about 720 daily cases just before Thanksgiving. 1 On
23
     November 15, 2020, after the average number of Washington COVID-19 cases doubled,
24
     Washington Governor Jay Inslee implemented a four-week statewide set of restrictions. 2
25
26   1
      https://www.kingcounty.gov/depts/health/covid-19/data/daily-summary.aspx
     2
      https://www.governor.wa.gov/news-media/inslee-announces-statewide-restrictions-
27
     four-weeks.
28   ORDER – 1
              Case 2:20-cr-00086-RAJ Document 84 Filed 12/02/20 Page 2 of 3




     Governor Inslee indicated that “[t]his spike puts us in a more dangerous a position as we
1
     were in March.” 3 And health officials warn the rate of infection will only continue to
2
     increase over the next few weeks.
3
            Indeed, any hope for even a brief respite from the surge of coronavirus cases and
4
     related hospitalizations is likely to be dashed by the flurry of activity over the
5
     Thanksgiving holiday. Despite warnings against travel from the Centers for Disease
6
     Control and Prevention (“CDC”), nearly 1.2 million people went through airports on the
7
     Sunday after Thanksgiving—the highest number since the start of the pandemic in March
8
     2020. 4 Given these activities, Dr. Anthony Fauci, Director of the National Institute of
9
     Allergy and Infectious Diseases, described the expected trajectory of coronavirus
10
     infections over the first two weeks in December as “a surge superimposed on the surge
11
     we are already in.” 5 While Thanksgiving travel in Washington did not increase as much
12
     as it did nationally, a surge in cases and hospitalizations is expected nonetheless. 6
13
            In response to the surge of COVID-19 cases, federal district courts across the
14
     country have suspended jury trials or grand jury proceedings, reflecting a halt in the
15
     efforts by federal courts to resume operations. 7 In Seattle, King County Superior Court
16
     suspended all in-person jury trials as of November 20, 2020 in response to the rise of
17
     infections. 8 It determined that given the surge in cases, “[s]uspending jury trials is
18
19
     3
20     Id.
     4
       https://www.king5.com/article/news/health/coronavirus/washington-state-after-
21   thanksgiving-holiday-coronavirus-covid-19-increase/281-9c0fa5ad-ea2b-404d-ba19-
22   83b4a677115b.
     5
       https://www.nbcnews.com/politics/meet-the-press/fauci-warns-superimposed-
23   coronavirus-surge-after-thanksgiving-travel-n1249270.
     6
       https://www.king5.com/article/news/health/coronavirus/washington-state-after-
24   thanksgiving-holiday-coronavirus-covid-19-increase/281-9c0fa5ad-ea2b-404d-ba19-
25   83b4a677115b.
     7
       Courts Suspending July Trials as COVID-19 Cases Surge, United States Courts (Nov.
26   20, 2020), https://www.uscourts.gov/news/2020/11/20/courts-suspending-jury-trials-
     covid-19-cases-surge.
27   8
       https://www.kingcounty.gov/courts/superior-court/newsroom/news.aspx.
28   ORDER – 2
                Case 2:20-cr-00086-RAJ Document 84 Filed 12/02/20 Page 3 of 3




     necessary to protect” the health and safety of jurors, litigants, court staff, as well as the
1
     entire community. 9 The health risks of holding jury trials are not hypothetical. They
2
     were vividly displayed two weeks ago when an Eastern District of Texas judge was
3
     forced to grant a mistrial in a jury trial because fifteen participants had tested positive for
4
     the coronavirus despite a variety of safety measures implemented by the court. 10
5
              At this critical juncture in which the number of cases and hospitalizations has
6
     skyrocketed both locally and nationally, creating a significant health risk for gatherings,
7
     the Court orders Defendant and the Government to show cause why a criminal jury trial
8
     should proceed as scheduled.
9
              To address this matter, a hearing will be held on Friday, December 4, 2020 at
10
     9:45 AM via Zoom videoconference.
11
12            DATED this 2nd day of December, 2020.
13
14
                                                        A
                                                        The Honorable Richard A. Jones
                                                        United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
     9
         Id.
27   10
          https://www.law360.com/articles/1329617/covid-19-outbreak-leads-to-mistrial-in-edtx.
28   ORDER – 3
